                                                 Case 3:17-cv-05659-WHA Document 234 Filed 11/16/18 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                                                             IN THE UNITED STATES DISTRICT COURT
                                           5
                                           6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           7
                                           8
                                               FINJAN, INC.,                                            No. C 17-05659 WHA
                                           9
                                                                Plaintiff,
                                          10
                                                 v.                                                     ORDER RE SCOPE OF
For the Northern District of California




                                          11                                                            MOTIONS IN LIMINE
                                               JUNIPER NETWORK, INC.,
    United States District Court




                                          12
                                                                Defendant.
                                          13                                              /
                                          14
                                                      The Court has reviewed defendant Juniper Network, Inc.’s letter brief requesting that
                                          15
                                               plaintiff Finjan, Inc., be compelled to comply with the Court’s guidelines for trial and final
                                          16
                                               pretrial conference by tomorrow at noon and Finjan’s response thereto (Dkt. Nos. 232–33).
                                          17
                                               Specifically, Juniper takes issue with Finjan’s third and fourth motions in limine, arguing that
                                          18
                                               they violate paragraph 2(f) of the guideline, which states that “[e]ach motion should address a
                                          19
                                               single topic.”
                                          20
                                                      The Court agrees with Juniper that each of the motions at issue covers multiple topics
                                          21
                                               in violation of paragraph 2(f). Juniper, however, shall please help the Court by responding to
                                          22
                                               the motions at issue in any event. Possibly some of the topics will be deferred for resolution
                                          23
                                               during trial itself. Which topics to defer, however, will not be determined until the final
                                          24
                                               pretrial conference.
                                          25
                                          26
                                                      IT IS SO ORDERED.
                                          27
                                          28   Dated: November 16, 2018.
                                                                                                    WILLIAM ALSUP
                                                                                                    UNITED STATES DISTRICT JUDGE
